IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-15,918-05


EX PARTE JOHNNY PAUL PENRY





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 10,222 IN THE 258th JUDICIAL COURT

POLK COUNTY



Per Curiam.  


O R D E R


 This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Tex. Code Crim. Proc.
	Applicant was convicted of the offense of capital murder and sentenced to death. 
This Court affirmed that conviction and sentence.  Penry v. State, 691 S.W.2d 636 (1985). 
The United States Supreme Court reversed applicant's sentence.  Penry v. Lynaugh, 492
U.S. 302 (1989).  Applicant was retried and again convicted and sentenced to death.  We
affirmed applicant's second conviction and sentence.  Penry v. State, 903 S.W.2d 715 
(1995).  The United States Supreme Court again reversed applicant's sentence. Penry v.
Johnson, 532 U.S. 782 (2001).  Applicant was retried on punishment only, and pursuant
to the jury's answers on the special issues, the trial court again sentenced applicant to
death.  This Court reversed applicant's sentence on direct appeal, and remanded for a new
punishment trial.  Penry v. State, No. 74,445 slip op. at 12 (Tex. Crim. App. Oct. 5,
2005).
	Applicant presents sixty-five allegations in his application in which he challenges
the validity of his sentence.  Because applicant's sentence has been reversed and his case
remanded to the trial court for a new punishment hearing, the claims raised in applicant's
application are now moot.  Applicant's application for writ of habeas corpus is dismissed.
	IT IS SO ORDERED THIS THE 16TH DAY OF NOVEMBER, 2005.

Do Not Publish